Title: To Thomas Jefferson from Elbridge Gerry, 24 February 1801
From: Gerry, Elbridge
To: Jefferson, Thomas



My dear Sir,
Cambridge 24th Feby. 1801

At nine oClock last evening, Mr Lee, a [sincere?] friend of yours & mine, came up from Boston to inform me of your election.
The precarious state, in which by the [wiles] of party, the federal executive was suspended, the irritation which would have resulted from your non-election, even if Mr Burr had obtained the vote, the great danger of a collision of parties, whose habits of animosity, established by their duration, would have made them equally [violent] in their Support of & opposition to a President pro tempore, the triumph which such a disgraceful event would have given to the enemies of our revolution & republican government, & the disrepute it would have entailed on free governments in general, whose principles, it would have been urged, however clearly delineated, will be always defeated by the factions which they naturally generate all conspired to produce in my mind an extreme anxiety for the issue, with which it has pleased the supreme disposer of events to favor the U States.
Under existing circumstances, your office is not enviable; your task is arduous. Wisdom, moderation, & firmness, are indispensable, so to administer the government as to temper the resentment of the injured, to enlighten & quiet the deluded & […], to confirm the wavering, & by seperating the chaff from the wheat, as far as filtration is necessary, to prevent in future a political fermentation.—that you may be duly supported & be able to attain these important objects, & their natural concometant the welfare of the nation, is my ardent wish, hope, & prayer.
By Judge Lincoln I wrote you two fugitive letters, which a want of leisure prevented me from correcting, digesting, or compressing. if they indicated too much feeling, it was naturally roused by the wanton, & the unprovoked aggressions of the feudal oligarchy.

I have mentioned Mr Lee, as our mutual friend, but this is a consideration which has no weight in regard to my subsequent observations relative to him. my first acquaintance with him was at Paris, where his character was well established, both with Americans & frenchmen, as a man of integrity, honor, morality, social vertue & pleasing manners, & of good information in the line of his commercial profession. that this was the opinion of all the envoys, was evident, from the honorable mention which they made of him to the President, & their letter of recommendation of him, for the office of Consul. he unfortunately arrived here at the critical period of the federal mania, & being charged in the federal papers with being the bearer of private letters to yourself Mr Monroe & others, he was in great danger, for this unpardonable crime, of being the victim of popular resentment. from that time to this, he has been considered by the oligarchists, as a Jacobin: a reproachful term, without a definite meaning, but uniformly applied, to brand with infamy, every man who has refused to abandon his rights & reason, & to become the tool of an unprincipled party. the unmerited attacks on his character, engaged in his behalf a number of respectable moderate men, & produced to the […] additional recommendations of him for the office mentioned. if the President should make any such nominations, I think it probable that his name will be on the list; but as the former event is problematical, or if it should take place, it may be defeated in the Senate as it is now composed, I feel an obligation of Justice to present to your view, this upright, honest republican, who has been persecuted, because he was suspected of fidelity to his honorable engagements. perhaps it may be said, he is not a native of the U States; but his parents were, his father was imprisoned at halifax during the revolutionary war for advocating their cause, he has more relations in this state, than any candidate for office, & was himself educated in it, & has made it his constant residence. he married moreover a daughter of Colo. Palfrey’s, who was paymaster General of the American, & this lady, who is amiable & accomplished, has none but american connections. indeed the assurances which Mr Lee has received from Government, has led him to wait the event of the pending negotiation, & to refuse several lucrative offers of business, notwithstanding the indispensable calls of his amiable & encreasing family; a circumstance which perhaps merits attention. either of the Consulates of Bourdeaux, Marseilles, Havre & Rouen, Cape Francois, or the general consulate of Gaudaloupe, would answer his purpose.—altho in regard to yourself, I think it unnecessary to bring into view that upright man & true American Mr Skipwith, yet the  persecution he has suffered, because a republican, has interested my feelings in his behalf, & prompts me to express them.
And now, my dear Sir, permit me with the most sincere, respectful & affectionate attachments, to bid you adeiu & to assure you that I remain Your real friend, & obedt Servt.

E Gerry

